Citation Nr: 1021031	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle pain, right 
arm, to include as secondary to service-connected cervical 
spine disability.

2.  Entitlement to service connection for muscle pain, left 
arm, to include as secondary to service-connected cervical 
spine disability.

3.  Entitlement to service connection for ulnar nerve sensory 
loss, right hand, to include as secondary to service- 
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1983 
and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In January 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.

The Board in February 2009 disposed of other issues on appeal 
and remanded the remaining enumerated issues to address 
additional developmental and due process matters.  The case 
is now returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in February 2009 
and was remanded for additional development, which was 
conducted to address the issues of entitlement to service 
connection for muscle pain of the right arm, muscle pain of 
the left arm, and ulnar nerve sensory loss of the right hand.  
This case was also remanded to address a separate issue of 
entitlement to an evaluation in excess of 10 percent 
disabling for service-connected herniated cervical disk at 
C6-7, status post anterior spinal fusion, which while not on 
appeal, was deemed inextricably intertwined with the 
enumerated issues currently on appeal.  This was based on the 
possibility that the conditions on appeal, claimed as 
secondary to the cervical spine disability, could potentially 
be manifestations of the cervical spine disability.  

The Board in its February 2009 remand, cited to the decision 
of the Court of Appeals for Veterans Claims (Court's) case in 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  The Board 
concluded that because the issues were inextricably 
intertwined, it was unable to adjudicate the right arm and 
left arm claims until the issue of entitlement to an 
increased rating for a service-connected cervical spine 
disability, and in particular, whether the Veteran's arm and 
hand conditions are manifestations of the Veteran's cervical 
spine condition, was resolved.  Id.

The Board then ordered readjudication of the appeal to 
include an adjudication of the intertwined issue of 
entitlement to an increased rating of the cervical spine 
disability.  

While the evidentiary development that was undertaken 
pursuant to the Board's February 2009 remand appears 
adequate, the Board notes that the requested adjudication of 
the intertwined issue of entitlement to an increased rating 
for the cervical spine disorder has not been undertaken.  The 
only adjudications that have taken place since the February 
2009 Board decision was a January 2010 rating action 
implementing the Board's grants of service connection for 
obstructive sleep apnea and tinnitus, i.e., no action has 
been taken with respect to the Veteran's cervical spine 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for adjudication of the 
intertwined issue and readjudication of the appellate issues.  

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the appellate 
issues, and in doing so, must adjudicate 
whether an evaluation in excess of 10 
percent is warranted for the cervical 
spine disability.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

